NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JASON MATTHEW BRADLEY,                       )
DOC# 539841,                                 )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-2450
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Pinellas
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender, and
Megan Olson, Assistant Public Defender,
Bartow, for Appellant.

Jason Matthew Bradley, Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Assistant Attorney
General, Tampa, for Appellee.

PER CURIAM.

              Affirmed.


SILBERMAN, LUCAS, AND SALARIO, JJ., Concur.